Citation Nr: 1526801	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-36 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for secondary burns with scarring due to medication error on the left forearm.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to January 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the Veteran did not include the issue of entitlement to service connection for bilateral hearing loss in his VA Form 9.  However, as this issue was certified to the Board, the Board will consider this claim in the current appeal.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issues of entitlement to service connection for asthma and TMJ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran reported mild tinnitus in service and continues to experience the disorder.

2.  A current diagnosis of bilateral hearing loss disability for VA purposes is not of record.

3.  There is no evidence the Veteran sustained secondary burns with scarring due to medication error on his left forearm during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for service connection for secondary burns with scarring due to medication error on the left forearm have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in March 2010 with regard to the claims for service connection for bilateral hearing loss and secondary burns with scarring due to medication error on the left forearm.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in October 2010.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and private treatment records have been obtained and associated with the file.  A VA examination with respect to the claim for service connection for secondary burns with scarring due to medication error on the left forearm was obtained in April 2010 and a VA examination with respect to the claim for service connection for bilateral hearing loss was obtained in May 2010.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant, and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

All known and available records relevant to the claims for service connection for bilateral hearing loss and secondary burns with scarring due to medication error on the left forearm have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal regarding the claims for service connection for bilateral hearing loss and secondary burns with scarring due to medication error on the left forearm at this time is not prejudicial to the appellant.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for tinnitus, bilateral hearing loss, and secondary burns with scarring due to medication error on the left forearm.  He reports exposure to acoustic trauma, that he has experienced tinnitus ever since that exposure, and that he has difficulty hearing.  The Veteran also reported that he had secondary burns due to being prescribed the wrong medication for the skin on both arms, and that he has residual scarring, but later indicated that the decision regarding chemical burns on his left forearm was correct and that the claim should have been for his right forearm.  See March 2010 VA Form 21-4138; March 2010 VA Form 21-526; January 2014 VA Form 21-4138.  The Veteran's exposure to acoustic trauma has been conceded.  See October 2010 rating decision.  

Service treatment records reveal that the Veteran reported decreased hearing in his left ear in April 1990 and mild tinnitus in November 1998.  He underwent several audiograms between January 1990 and January 2010 with threshold shifts documented.  None of the audiograms indicated that the Veteran exhibited hearing loss per VA standards.  The Veteran was also treated for a chemical burn to the right forearm after inadvertently applying the wrong medication in November 2007, which resulted in cellulitis, and for a rash on an unidentified arm with assessment of dermatitis in December 2007.  

The Veteran underwent a VA general medical examination in April 2010.  His service treatment records were not available for review at that time, but the Veteran had brought selected copies of his records with him, which were reviewed.  The examiner noted that most of the information was obtained from the Veteran and was uncorroborated.  The Veteran reported that in 2007, he had itching and rash on both dorsal forearms.  The corpsman who treated him prescribed hydroquinone bleaching cream instead of hydrocortisone in error.  The Veteran applied the hydroquinone liberally and began having burning and bright red irritation on both forearms.  He was treated in the emergency room and diagnosed with cellulitis.  The Veteran reported that the burns eventually healed but left residual, slightly pitted, hypopigmented scars on the bilateral dorsal forearms.  Physical examination revealed that the bilateral forearms had multiple, too numerous to count, scattered hypopigmented, round scars due to the previous chemical burns.  The diagnosis was mildly disfiguring scars of the bilateral forearms due to second degree chemical burns.  

The Veteran underwent a VA audio examination in May 2010, at which time he reported bilateral hearing loss beginning around the year 2000 and bilateral tinnitus, which had its onset 10 years prior.  He reported exposure to excessive noise in the form of small arms fire and while working as a sonar technician.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
25
LEFT
15
15
25
25
35

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The VA examiner reported that the Veteran's hearing sensitivity thresholds did not meet the criteria for disability under VA regulations and that an opinion could not be offered at the time of the examination in regards to the claim for tinnitus since not all of the Veteran's service treatment records were available.  

Service connection for tinnitus is warranted.  The Veteran reported mild tinnitus during active duty service and has indicated that he continues to experience the disorder.  The Veteran is competent to report that tinnitus was incurred in service and that it has existed from service to the present and the Board finds his assertions credible.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Given the foregoing, the Board resolves all reasonable doubt in the Veteran's favor by finding service connection for tinnitus is warranted on a direct basis.

The preponderance of the evidence of record is against the claim for service connection for bilateral hearing loss.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  While the Board acknowledges the Veteran reported decreased hearing acuity in his left ear during service and that threshold shifts were reported on the audiograms dating between January 1990 and January 2010, there is no post-service evidence that he has hearing loss "disability" as defined by VA regulation.  See 38 C.F.R. § 3.385.  Nor is there evidence he exhibited a hearing loss "disability" per VA regulation within one year of his January 2010 discharge from active duty service.  On the contrary, the May 2010 VA audio examination results specifically showed that he did not have a hearing loss "disability" as defined by VA regulation.  For these reasons, service connection for bilateral hearing loss must be denied.

The preponderance of the evidence of record is against the claim for service connection for secondary burns with scarring due to medication error on the left forearm.  While service treatment records document that the Veteran was seen for a rash on an unidentified arm with assessment of dermatitis in December 2007, they do not corroborate his assertion that he sustained chemical burns to his left forearm after applying the wrong medication to both forearms.  Rather, service treatment records only document that the Veteran's right forearm was implicated; service connection for secondary burns with scarring due to medication error has been established on the right forearm.  The Board also acknowledges that the April 2010 VA examiner diagnosed mildly disfiguring scars of the bilateral forearms due to second degree chemical burns, and that the Veteran's representative contends that an opinion is needed as to whether or not the scars to the left arm share a common etiology to the service connected scars on his right arm.  The Board disagrees as, again, service treatment records do not corroborate the Veteran's assertion that he sustained chemical burns to his left forearm after applying the wrong medication to both forearms.  Moreover, in a January 2014 VA Form 21-4138, the Veteran acknowledged that the decision regarding chemical burns on his left forearm was correct and that the claim should have been for his right forearm.  For these reasons, service connection for secondary burns with scarring due to medication error on the left forearm is not warranted and the claim must be denied.

As the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and secondary burns with scarring due to medication error on the left forearm, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.

Service connection for secondary burns with scarring due to medication error on the left forearm is denied.  


REMAND

The Veteran also seeks entitlement to service connection for asthma and TMJ.  He reports that asthma was diagnosed in 2004 and that TMJ is the result of an injury to his jaw while playing soccer.

The Veteran's service dental records have not been obtained.  This must be accomplished on remand.  If they corroborate the Veteran's assertion that he sustained an injury to his jaw in service, an opinion must be obtained regarding the etiology of the mild TMJ diagnosed during the May 2010 VA dental examination.  

Review of the service treatment records document that at the time of an August 2004 report of medical history, the Veteran reported asthma or any breathing problems related to exercise, weather, pollens, etc., and indicated that he had mild asthma.  The examining physician reported that the Veteran had intermittent cough, not every day, but no shortness of breath or typical symptoms of asthma.  It was noted that he was being evaluated for an intermittent scratchy sensation in his throat in less than nine months and that he was worse in the winter and spring and was much better at the time of the report.  The Veteran denied asthma or any breathing problems related to exercise, weather, pollens, etc. on a subsequent report, but reported that he had been prescribed or used an inhaler and that he had a chronic cough or cough at night.  He noted that the diagnosis was not final, but that his doctor suspected acid reflux was causing a cough he just could not shake and that he was awaiting the results of an upper GI.  The examiner noted intermittent cough and that the Veteran did not have shortness of breath or asthma type symptoms.  

The Veteran was diagnosed with mild asthma, not currently requiring any oral or inhaled medications and causing no functional limitations at this time, during the April 2010 VA examination.  No opinion on etiology was provided and it appears this diagnosis was made solely on the Veteran's reported history.  On remand, an opinion that considers the results of a December 2013 pulmonary function test (PFT) conducted by VA must be obtained.  Updated VA treatment records should also be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service dental records.

2.  If service dental records corroborate the Veteran's assertion that he sustained an injury to his jaw in service, obtain an opinion regarding the etiology of the mild TMJ diagnosed during the May 2010 VA dental examination.  

3.  Obtain the Veteran's treatment records from the St. Louis VA Medical Center, dated since July 2013.  

4.  Obtain an opinion, preferably from a pulmonologist, as to whether the Veteran has asthma and, if so, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed asthma had its onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner must consider the results of a December 2013 pulmonary function test (PFT) conducted by VA.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


